Case 2:85-cv-04544-DMG-AGR Document 760 Filed 04/09/20 Page 1 of 1 Page ID #:36244




  1
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
 10
      Jenny Lisette Flores., et al.,               Case No.: CV 85-4544-DMG (AGRx)
 11
 12                 Plaintiffs,                    ORDER GRANTING PLAINTIFFS’
 13                                                EX PARTE APPLICATION FOR
                    vs.                            LEAVE TO FILE BRIEF IN EXCESS
 14                                                OF 25 PAGES [757]
 15   William Barr, Attorney General of the
      United States, et al.,
 16
 17                 Defendants.
 18
 19
             This Cause comes before the Court on Plaintiffs’ Ex Parte Application for Leave
 20
      to File Brief in Excess of 25 Pages.
 21
             UPON CONSIDERATION of Plaintiffs’ ex parte application and supporting
 22
      declaration, the Court hereby ORDERS that the page limit for Plaintiffs’ Reply to
 23
      Defendants’ Opposition to Ex Parte Application for Temporary Restraining Order and
 24
      Order to Show Cause Re Preliminary Injunction is hereby expanded by four pages.
 25
      IT IS SO ORDERED.
 26
      DATED: April 9, 2020                        ________________________________
 27                                               DOLLY M. GEE
 28                                               UNITED STATES DISTRICT JUDGE


                                                 -1-
